DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 02/01/2021 by Applicant’s Attorney, Ryan Smith.

The application has been amended as follows:
CLAIMS: 

Claim 1 A mounting apparatus to mount a component on a board, comprising: 
a component gripper including a pair of opposing positioning grip portions [[portion including a pair of opposing members]] that close around the component to grip the component in a positioned state; and a reference portion on at least one of the opposing positioning grip portions [[portion]] that represents a reference position serving as a predetermined relative position to a position of the component gripped by the opposing positioning grip portions [[portion]]; and, 
a [[processing unit which acquires]] control unit including a processor, the control unit configured to acquire via a camera an image including at least the reference portion in a state where the component is gripped by the component gripper, [[acquires]] determine a position of the reference portion based on the acquired image, and [[acquires]] determine a position of of the component to the [[acquired]] position of the reference portion. 

Claim 2 The mounting apparatus according to claim 1, wherein the component has a lead, and the processing unit [[acquires]] determines a position of the lead as the position of the component.

Claim 7 The mounting apparatus according to claim 1, [[further comprising:]] 
[[a]] wherein the control unit [[which]] causes the mounting head to mount the component on the board using a position of the component gripped by the component gripper, [[acquired]] determined by the [[processing]] control unit.

Claim 8 An information processing method used for a mounting apparatus which mounts a component on a board, the information processing method comprising the steps of: 
(a) acquiring via a camera an image including at least a reference portion in a state where the component is gripped by a component gripper, including a pair of opposing positioning grip portions [[portion including a pair of opposing members]] that close around the component to grip the component in a positioned state and the reference portion being on at least one of the opposing positioning grip portions [[portion]]  and representing a reference position serving as a predetermined relative position to the position of the component gripped by the opposing positioning grip portions [[portion]]; 
(b) [[acquiring]] determining a position of the reference portion based on the acquired image; and 
(c) [[acquiring]] determining a position of the component based on the relative position of the component to the acquired position of the reference portion. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 8 is directed towards a mounting apparatus and an information processing method used for a mounting apparatus. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 8. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1 and 8: 
a component gripper including a pair of opposing positioning grip portions that close around the component to grip the component, wherein at least one of the grip portions includes a reference portion at a predetermined relative position to the gripped component that is imaged by a camera and the image is processed by a processing unit to determine the position of the component relative to the reference portion.

Claims 1-8 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729